Name: COMMISSION REGULATION (EC) No 817/96 of 2 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 109/ 18 EN Official Journal of the European Communities 3 . 5 . 96 COMMISSION REGULATION (EC) No 817/96 of 2 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 24. 12 . 1994, p. 66 . 2) OJ No L 307, 20. 12 . 1995, p. 21 .(A OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 5 . 96 1 EN 1 Official Journal of the European Communities No L 109/19 ANNEX to the Commission Regulation of 2 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard importcode (') value code (') value 0702 00 20 052 97,0 436 41,6 060 80,2 448 23,8 064 59,6 528 53,6 066 41,7 600 36,4 068 62,3 624 43,6 204 625 36,7 100,7 999 45,8 208 44,0 0805 30 20 052 130,6 88,8212 97,5 204 624 103,7 220 74,0 999 76,3 388 91,3 0707 00 15 052 97,0 400 77,4 053 156,2 512 54,8 060 61,0 520 66,5 066 53,8 524 100,8 068 69,1 528 73,2 204 600 69,7 144,3 624 91,0 624 87,1 999 83,5 999 95,5 0808 10 61 , 0808 10 63, 0709 10 10 220 309,2 0808 10 69 052 64,0 999 309,2 064 78,6 0709 90 75 052 72,5 284 75,5 204 77,5 I 388 73,3 412 54,2 400 63,0 624 151,9 404 65,4 999 416 72,7 89,0 508 90,5 0805 10 21 , 0805 10 25, 512 63,40805 10 29 052 62,4 524 83,2 204 37,6 528 65,5 208 58,0 624 86,5 212 69,7 728 107,3 220 533 800 78,0 388 40,5 804 95,8 400 38,4 \ 999 77,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code *999 stands for 'of other origin .